DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Brockhaus on 11/3/2021.
The application has been amended as follows: 
Claim 1 (currently amended):	A sensor array for analyzing a fluid,
the sensor array comprising: 
a housing having a base, a top spaced above the base, and an outer
wall that extends from the base to the top;
a single central fluid inlet in the housing that is sized to receive a sample of the fluid; 
a plurality of partitions disposed adjacently around the fluid inlet and substantially isolated from each other, each partition having a port disposed at the fluid inlet for receiving a portion of the sample of fluid received by the fluid inlet; and at least one sensor in each partition,
within each partition, wherein the sensor array is configured to selectively direct the sample of fluid received by the one or more of the plurality of partitions from the fluid inlet into contact with the at least one sensor.

	Response to Arguments
Applicant’s arguments, see page 7, filed on 10/21/2021, with respect to the rejection of claim 2 under 35 USC 112 (b) have been fully considered and are persuasive. 
Applicant’s arguments, see page 8-10, filed on 10/21/2021, with respect to the rejection of claims 1-6, 8-11 and 13-20 under 35 USC 102 and of claims 7 and 12 under 35 USC 103 have been fully considered and are moot in light of the Examiner’s Amendment above which places the application in condition for allowance because the closest prior art, Davey, fails to teach or fairly suggest a single central inlet whereat the ports of a plurality of isolated partitions are adjacently disposed. 
	Accordingly, the rejection of claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Davey et al (PGPub 2012/0143531), teaches a sensor array (referred to as a flow cell and sensor array (100) in [0036] and illustrated in 
a housing (430) having a base, a top spaced above the base, and an outer wall that extends from the base to the top (see Figure 4A) and 
at least one sensor in each partition (see [0072] and Figure 4E which illustrates sensor array 450 having sensors responsive to fluid that flows through the separate flow chambers 1 and 2), wherein the at least one sensor is responsive to the fluid when the fluid contacts the at least one sensor (see [0035] which recites “electronic sensors of the array each generate an output signal that depends in part on the value of the voltage of a reference electrode that is in fluid contact with [the] microwell array”), wherein the sensor array is configured to selectively direct the sample of fluid received by the one or more of the plurality of partitions from the fluid inlet into contact with the at least one sensor (see Figures 1A, 4E, 5A and [0036]).
However, Davey neither teaches nor fairly suggests a plurality of partitions disposed adjacently around a single central fluid inlet, each partition having a port disposed at the fluid inlet for receiving a portion of the sample of fluid received by the fluid inlet (as required by claim 1).
As a result, claim 1 is allowed because it is novel over the prior art of record. Likewise, the dependent claims are hereby allowed due to their dependency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/JONATHAN BORTOLI/Examiner, Art Unit 1797  

/JENNIFER WECKER/Primary Examiner, Art Unit 1797